  1 Michael Gerard Fletcher (State Bar No. 070849)
     mfletcher@frandzel.com
  2 Reed S. Waddell, (State Bar No. 106644)
      rwaddell@frandzel.com
  3 FRANDZEL ROBINS BLOOM & CSATO, L.C.
    1000 Wilshire Boulevard, Nineteenth Floor
  4 Los Angeles, California 90017-2427
    Telephone: (323) 852-1000
  5 Facsimile: (323) 651-2577

  6 Attorneys for party in interest ZIONS
    BANCORPORATION, N.A. dba California
  7 Bank & Trust

  8                                UNITED STATES BANKRUPTCY COURT
  9                                NORTHERN DISTRICT OF CALIFORNIA
 10                                           SAN JOSE DIVISION
 11 In re                                                     Case No. 21-50028

 12 Evander Frank Kane,                                       Chapter 7

 13                      Debtor.                              The Hon. Stephen L. Johnson

 14                                                           DECLARATION OF MICHAEL TOAL IN
                                                              SUPPORT OF ZIONS BANK'S MOTION
 15                                                           TO CONVERT THE CASE TO CHAPTER
                                                              11 AND APPOINT A CHAPTER 11
 16                                                           TRUSTEE
 17                                                           Date:    [To be set]
                                                              Time:    [To be set]
 18                                                           Place:   Courtroom 9
                                                                       San Jose, California
 19                                                                    (hearing via video or phone)

 20            Michael Toal declares:
 21            1.        I am a Vice President for Zions Bancorporation, N.A., a national banking
 22 association dba California Bank & Trust ("Bank"), and I am in the Bank's Special Assets

 23 Department located in Irvine, California. I have personal knowledge of the matters set forth in this

 24 declaration and, if called upon as a witness, I could and would testify competently thereto. I have

 25 been employed by the Bank for a total of seventeen (17) years and I have been employed as a

 26 banker in various capacities since 1988. Among my duties at the Bank, I have primary, day-to-

 27 day responsibility for the administration, monitoring, and collection of the approximately $4

 28 million in defaulted loan obligations due to the Bank from its borrower Evander Kane ("Kane").
      4127706.3 | 031205-0132                             1
Case: DECLARATION OF MICHAEL
      21-50028 Doc#          TOAL 02/26/21
                      33-1 Filed: IN SUPPORT OF ZIONS BANK'S
                                             Entered:        MOTION
                                                      02/26/21       TO CONVERT
                                                                11:11:00  Page 1THE
                                                                                 of CASE
                       TO CHAPTER 11 AND
                                       22APPOINT  A CHAPTER 11 TRUSTEE
                                                                                    1            2.        A true and correct copy of Kane's National Hockey League player contract

                                                                                    2 delivered to the Bank concerning Kane's employment as a professional hockey player is attached

                                                                                    3 as Exhibit 1.

                                                                                    4
                                                                                                 3.        The Bank is currently investigating and reviewing the written financial and other
                                                                                    5
                                                                                        information concerning Kane delivered to the Bank as part of the origination of the Bank's loan to
                                                                                    6
                                                                                        him. The Bank also is evaluating whether and to what extent Kane made promises to the Bank in
                                                                                    7
                                                                                        the original loan documentation without any intention of performing those promises. The Bank
                                                                                    8
                                                                                        believes that there may be significant irregularities in how Kane received the Bank's loan to him,
                                                                                    9
                                                                                        including in what was relied upon by the Bank in extending credit to Kane. The Bank is
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10
                                                                                        contemplating suing Kane to have the debt owed to the Bank deemed to be non-dischargeable.
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                   12            4.        I am required to know, and, in fact, am familiar with the jobs of the various
                                                                                   13 employees of the Bank who are involved in the handling of the Bank's records, files, and
                                                   (323) 852-1000




                                                                                   14 documents ("Records") pertaining to the Bank's loans, and other information about the Bank's

                                                                                   15 loans and the Bank's borrowers and customers. I am one of the custodians of the Bank's Records

                                                                                   16 as those Records pertain to the loans and extensions of credit to Kane, and in particular, the

                                                                                   17 documentation executed by and provided concerning Kane. The Records maintained by the Bank

                                                                                   18 contain entries by Bank personnel who have personal knowledge of the matters so recorded, and a

                                                                                   19 business duty to record such information into the Bank's Records, at or about the time of the

                                                                                   20 events recorded. This has proven to be, and is, an accurate and trustworthy means for recording

                                                                                   21 and maintaining information by the Bank as to its loans and customers, so that Bank personnel,

                                                                                   22 including me, could have access to such information and Records when needed to conduct Bank

                                                                                   23 business.

                                                                                   24
                                                                                                 I declare under penalty of perjury under the laws of the United States of America and of
                                                                                   25
                                                                                        the State of California that the foregoing is true and correct and that this declaration was executed
                                                                                   26
                                                                                                24th
                                                                                        on this _____day of February, 2021, at Irvine, California
                                                                                   27

                                                                                   28                                                    Michael Toal
                                                                                        4127706.3 | 031205-0132                              2
                                                                                  Case: DECLARATION
                                                                                        21-50028 Doc#   33-1 Filed:
                                                                                                    OF MICHAEL TOAL 02/26/21   Entered:
                                                                                                                    IN SUPPORT OF       02/26/21
                                                                                                                                  ZIONS BANK'S    11:11:00
                                                                                                                                               MOTION       Page 2THE
                                                                                                                                                       TO CONVERT  of CASE
                                                                                                                         22
                                                                                                         TO CHAPTER 11 AND APPOINT  A CHAPTER 11 TRUSTEE
                 EXHIBIT 1
Case: 21-50028   Doc# 33-1   Filed: 02/26/21   Entered: 02/26/21 11:11:00   Page 3 of
                                         22                                             3
                                                   EXHIBIT 1
                                          STANDARD PLAYER’S CONTRACT


                                           IMPORTANT NOTICE TO PLAYER


        Before signing this Standard Player’s Contract (“SPC) you should carefully examine it
to be sure that all terms and conditions agreed upon have been incorporated herein, and if any
has been omitted, you should insist upon having it inserted in the SPC before you sign.




                                              NATIONAL HOCKEY LEAGUE
                                           STANDARD PLAYER’S CONTRACT
                                                   (2013 FORM)

BETWEEN                              San Jose Sharks____________________________________________
                                      Hereinafter called the “Club,” a member of the National Hockey League,
                                     hereinafter called the “League”

AND                                  Evander Kane             ___ ___________ ________________________
                                     hereinafter called the “Player”

                                                                            State/Province/Country

                                     of .Vancouver______ in                 BC        _     of    CANADA

       In consideration of the respective obligations herein and hereby assumed, the parties to
this SPC severally agree as follows:

1.     The Club hereby employ's the Player as a skilled hockey Player for the term of eight (7)
League Year(s) commencing the later of July 1. 2018 or upon execution of this SPC and agrees.
subject to the terms and conditions hereof, to pay the Player a salary of _ ___ _US Dollars
($    .   .   .    ... )•

2018/19:          Six Million Dollars-—...... .......... ..................-....................... ..... -......... $6,000,000
2019/20:          Six Million Dollars..................... —...... -............. ................. ............. $6,000,000
2020/21:          Three Million Dollars----- ------ ---- -...... —------------------------ ---—$3,000,000
2021/22:          Seven Million Dollars....................—................ ...........—...... —...........$7,000,000
2022/23:          Five Million Dollars--------------------------- ----------- --------------------- $5,000,000
2023/24:          Six Million Dollars.........-................-...... -.......-----------------------------$6,000,000
2024/25:          Four Million Dollars—..................................-...... -.................................$4,000,000


Payment of such Paragraph 1 Salary shall be in consecutive semi-monthly installments on the
15th and 30th day of each month following the commencement of the NHL Regular Season or




Case: 21-50028                   Doc# 33-1           Filed: 02/26/21             Entered: 02/26/21 11:11:00                   Page 4 of
                                                                 22                                                                       4
following the dates of reporting, whichever is later (provided that the pay period shall not close
more than three (3) days prior to payroll dates); provided, however, that if the Player is not in the
employ of the Club for the whole period of the Club’s NHL Regular Season Games, then he shall
receive only part ol such Paragraph I Salary in the ratio of the number of days of actual
employment to the number of days of the NHL Regular Season.

And it is further mutually agreed that if the SPC and rights to the services of the Player are
Loaned or otherwise transferred to a club in another league, the Player shall only be paid at an
annua! salary rate of

2018/19;               N/A___________ Dollars....................................................... in theAHL
2019/20:                N/A               Dollars----------                                  in the AHL
2020/21:                N/A...    ....... Dollars-—........                           -—in the A1IL
2021/22:                N/A            ' Dollars------------------- ------------- in the AHL
2022/23:     .........  N/A~___ _______ Dollars-—...... -...........—........ —in the AHL
2023/24:                N/A___________ Dollars------------                                    in the AHL
2024/25:                N/A                Dollars........-.................................. in the AHL

2.      Tire Player agrees to give his services and to play hockey in all NHL Games, Ail Star
Games. International Hockey Games and Exhibition Games to the best of his ability under the
direction and control of the Club in accordance with the provisions hereof.

       The Player further agrees.

       (a)    to report to his Club’s Training Camp at the time and place fixed by the Club, in
good physical condition,

       (b)      to keep himself in good physical condition at all times during the season,

       (c)    to give his best services to the Club and to play hockey only for the Club unless
his SPC is Assigned. Loaned or terminated by the Club,

         (d)     to co-operate with the Club and participate in any and ail reasonable promotional
activities of the Club which will in the opinion of the Club promote the welfare of the Club amt
to cooperate in the promotion of the League and professional hockey generally,

        (e)     to conduct himself on and off the rink according to the highest standards of
honesty, morality, fair play and sportsmanship, and to refrain from conduct detrimental to the
best interest of the Club, the League or professional hockey generally.

3.      In order that the Player shall be fit and in proper condition for the performance of his
duties as required by this SPC and the Agreement, the Player agrees to report for practice at such
time and place as the Club may reasonably designate and participate in such Exhibition Games
as may be arranged by the Club.

4.      The Club may from time to time during the continuance of this SPC establish reasonable
rules governing the conduct and conditioning of the Player, and such reasonable rules shall form
part of this SPC and the Agreement as fully as if herein written. For violation of any such rules




Case: 21-50028          Doc# 33-1         Filed: 02/26/21         Entered: 02/26/21 11:11:00                Page 5 of
                                                      22                                                                5
or for any conduct impairing the thorough and faithful discharge of the duties incumbent upon
the Player, the Club may impose a reasonable fine upon the Player and deduct the amount
thereof from any money due or to become due to the Player. The Club may also suspend the
Player for violation of any such rules. When the Player is fined or suspended, he shall be given
notice in writing stating the amount of the fine and/or the duration of the suspension and the
reason therefor. Copies of the rules referred to herein shall be filed at the main offices of the
League and the National Hockey League Players’ Association (“NHLPA”).

5.      (a)      Should the Player be disabled or unable to perform his duties under this SPC he
shall submit himself for medical examination and treatment by a physician selected by the Club,
and such examination and treatment, when made at the request of the Club, shall be at its
expense unless made necessary by some act or conduct of the Player contrary to the terms and
provisions of this SPC or the rules established under Paragraph 4. At any time a physician
selected by a Club makes a determination as to whether or not a Player is disabled and unable to
perform his duties as a hockey Player for purposes of this Paragraph 5 of this SPC. such
physician shall evidence such determination by fully completing the form attached to the CBA as
Exhibit 25-A, which shall be provided to the Player at the time such determination is made and
immediately provided to the Club as well. Upon receipt of such fully completed form, the Club
shall send an electronic copy forthwith to the Player, his Certified Agent, the NHL, and the
NHLPA (the '‘Recipients”), which shall contain the language from CBA Exhibit 25-A contained
in the "Message to Player”, provided, however, that the Club's failure to include such language
shall not affect the time frames set out in this Paragraph 5. or otherwise prejudice the Club.

        (b)    I f the Player, in the judgment of the Club’s physician, is disabled or is not in good
physical condition at the commencement of the season or at any subsequent time during the
season (unless such condition is the direct result of any injury sustained during the course of his
employment as a hockey Player with the Club, including travel with his team or on business
requested by the Club) so as to render him until to play skilled hockey, then it is mutually agreed
that the Club shall have the right to suspend the Player for such period of disability or unfitness,
and no compensation shall be payable for that period under this SPC.

       (e)     If the Player is injured during the course of his employment as a hockey Player
with the Club, including travel with his team or on business requested by the CMuh, the dub will
pay the Player’s reasonable hospitalization until discharged from the hospital, and his medical
expenses and doctor’s bills, provided that the hospital and doctor are approved by the Club. This
approval will not be unreasonably withheld.

        (d)    It is also agreed that if the Player, in the sole judgment of the Club’s physician, is
disabled and unable to perform his duties as a hockey Player by reason of an injury sustained
during the course of his employment as a hockey Player, including travel with his team or on
business requested by the Club, he shall be entitled to receive his remaining Paragraph 1 Salary
and Signing Bonuses due in accordance with the terms of this SPC for the remaining stated term
of this SPC as long as the said disability and inability to perform continue but in no event beyond
the expiration date of the fixed term of this SPC. In consideration of the payment of such
Paragraph 1 Salary, as well as payments made by the Club to fund the Hospital, Major Medical,
Visioncare and Dental Plan, career ending disability policy and serious disability policy and
other consideration (including (he payment of salary referenced herein, where applicable), the




Case: 21-50028        Doc# 33-1       Filed: 02/26/21      Entered: 02/26/21 11:11:00          Page 6 of
                                                  22                                                       6
Player does hereby covenant that in the event he receives full payment of a claim under such
career ending disability policy or serious disability policy, he personally releases and will
release, and will cause his corporation if a corporate contract is involved to release, the Club, the
League, the NHL.PA, all other Clubs, the insurance carrier, and the servants, employees, officers
and agents of each of the above from any and every additional obligation, liability, claim or
demand for any additional salary or other payments, arising out of or relating to such injury or
the treatment thereof, including without limitation liability in tort, and extending to all damages,
whenever arising.

          (e)    In the event that tire Player wishes to seek a second opinion in respect of the Club
Physician's determination regarding the Player's fitness or unfitness to play, the Player shall
provide electronic notice to the Club (unless the Player provides notice by any other means to the
General Manager, Assistant General Manager or the Head Athletic Trainer) that he is seeking a
second opinion pursuant to Paragraph 5 of the SPC by no later than 5:00 pm New York time on
tire third day after the electronic notice referred to in Paragraph 5(a) above is sent, except that, if
the notice referred to in Paragraph 5(a) above is sent after 5:00 pm New York time the Player
shall have until 5:00 pm New York time on the fourth day to provide such notice. Upon
receiving notice that the Player is seeking a second opinion, the Club shall promptly provide the
Player its complete medical file on the Player in respect of the Player’s condition that is the
subject of the Club Physician's determination. The Player must obtain a second opinion within
five (.5) days (or later only upon showing of good cause) of the electronic notice from the Club,

         (f)    The physician consulted by the Player (“Player’s Physician”) in accordance with
Paragraph 5(e) must make a determination as to whether the Player is disabled and unable to
perform his duties as a hockey Player and shall evidence such determination by fully completing
the form attached to the CBA as Exhibit 25-A, which shall he provided to the Player at the lime
of the examination, with an electronic copy sent forthwith to the Club and the Recipients. The
Club Physician and the Player’s Physician must consult as expeditiously as possible and, in any
event, by no later than 5:00 pm New York time on the third day alter the Player is sent electronic
notice of the determination by the Player's Physician (referenced in this Paragraph 5(1) above)
(or later only upon a showing of good cause).

        iH)    (O       If, after consulting as provided for in Paragraph 5(f), the Club Physician
and the Player’s Physician agree that the Player is either disabled and unable to perform, or not
disabled and able to perform, his duties as a hockey Player, their agreed-upon determination shall
be evidenced by fully completing the form attached to the CBA as Exhibit 25-B (as set forth in
Paragraph 5(g)(i)(iii)). Such determination shall be conclusive, final and binding upon the Club
and the Player, absent a showing of improper interference with the procedures set forth in CBA
Section 17.7 and Paragraph 5 of the SPC.

               (ii)   If alter consulting as provided for in Paragraph 5(f), the Club physician
and the Player’s Physician cannot agree on whether the Player is disabled and unable to perlorm
his duties as a hockey Player, they shall evidence such disagreement by fully completing the
form attached to the CBA as Exhibit 25-B (as set forth in Paragraph 5(g)(iii)).

               (iii) Pursuant to either Paragraph 5(g)(i) or 5(g)(ii) above, the Player’s
Physician shall complete his/her portion of Exhibit 25-B first and then shall send such term to




Case: 21-50028        Doc# 33-1       Filed: 02/26/21      Entered: 02/26/21 11:11:00           Page 7 of
                                                  22                                                        7
the Club Physician, '['he Club Physician shall then complete his/her portion of Exhibit 25-R and
then shall send such filly completed form to the Club, the Player’s Physician and the Recipients.

                (iv)    If the Club Physician and the Player's Physician cannot agree on whether
the Player is disabled and unable to perform his duties as a hockey Player pursuant to Paragraph
5(g)(u) above, they shall confer and agree on an independent physician to examine the Player.
The independent physician must be selected as expeditiously as possible and, in any event,
within the time frame referred to in Paragraph 5(1) above (or later only upon a showing of good
cause). If the Player’s Physician and the Club Physician are unable to select the independent
physician within such period, the independent physician shall be selected jointly by a medical
designee appointed by the NHL and a medical designee appointed by the NHLPA. That
selection shall take place as expeditiously as possible, but not later than 5:00 pm New York time
on the second day alter referral to the NHL and NHLPA medical designees.

        (h)     Following the selection of the independent physician pursuant to Paragraph
5(g)(iv), the NHLPA (with a copy sent forthwith to the Club and the Recipients) shall provide
the independent physician with a completed form set out in CBA Exhibit 25-C. The Club also
shall send to the independent physician a copy of the medical Hie that it had forwarded to the
Player pursuant to Paragraph 5(e). The Player shall direct the Player’s Physician to forward to
the independent physician a complete copy of his medical file in respect of the condition that is
the subject of the Player’s Physician's second opinion pursuant to Paragraph 5(h). The Player
must submit himself to examination, and the independent physician must examine the Player,
within five (5) business days of his selection (or later only upon a showing of good cause). The
independent physician shall make a determination of whether the Player is disabled and unable to
perform his duties as a hockey Player and evidence such determination by fully completing the
form attached as Exhibit 25-A, which shall be provided to the Player at the time of the
examination and an electronic copy sent forthwith to the Club and the Recipients.

       (i)     The independent physician’s determination as to whether the Player is disabled
and unable to perform his duties as a hockey Player shall be conclusive, final and binding upon
the Club and the Player, absent a showing of improper interference with the procedures set forth
in CBA Section 17.7 and Paragraph 5 of the SPC.
        (j)      If, pursuant to Paragraph 5(g) or Paragraph 5(h) a Player examined in connection
with Paragraph 5(d) is declared to be unfit for play by reason of an injury sustained during the
course of his employment as a hockey Player, including travel with his team or on business
requested by the Club, he shall continue to receive the full benefits of this Agreement in
accordance with the provisions of Paragraph 5(d). If such Player is declared to be physically able
to play and refuses to do so, he shall, be liable to immediate suspension without pay. For the
avoidance of doubt, if the Player is deemed to have had a separation from service (as defined in
Treas. Reg. section 1.409A-1(h)) and, prior to such separation, the Player has not been disabled
for purposes of Section 409A(a)(2)(C) of the Internal Revenue Code, any amount payable
pursuant to this Paragraph 5(j) shall be paid over the Buy-Out Period prescribed by Paragraph
13(d) (i.e., over twice the remaining term of the SPC).




Case: 21-50028        Doc# 33-1      Filed: 02/26/21     Entered: 02/26/21 11:11:00         Page 8 of
                                                 22                                                     8
        (k)     If either the Club or the Player fail to timely comply with any of the requirements
set forth in Paragraph 5, absent a showing of good cause, then such non-compiying part}' shall be
deemed to have acceded to the other party's position in such dispute.

       (l)     The Club and Player shall cooperate, and shall cause their respective physicians to
cooperate, for the purpose of making medical records available to any physician who examines
the Player pursuant to this Paragraph 5.

        (rn)   For purposes of clarity, the Club physician, the Player’s Physician and the
independent physician shall be charged only with determining whether the Player is disabled and
unable to perform his duties as a hockey Player. Any other determinations, including whether a
Player's disability is a hockey related injury, shall be within the jurisdiction of the Impartial
Arbitrator.

        (n)    In connection with a disability which is not caused by an injury sustained during
the course of his employment as a hockey Player including travel with his team or on business
requested by his Club, the procedures set forth in this Paragraph 5 shall also apply to the Club
doctor’s determination regarding the Player’s physical fitness to return to play. If the Player is
declared to be fit for play, by the Club doctor and Player doctor, or by the independent doctor, he
must perform his duties hereunder and shall be entitled to receive the full benefits of this
Agreement. If he is declared to be not physically able to play, he shall not be entitled to the
benefits of this Agreement until he has been declared to be physically lit to play by the
independent medical specialist.

       (o)    The reasonable costs incurred by the Player in the course of obtaining a second
opinion pursuant to this Paragraph 5 shall be borne equally by the Club and the Player.

().     The Player represents and agrees that he has exceptional and unique knowledge, skill and
ability as a hockey Player, the loss of which cannot be estimated with certainty and cannot be
fairly or adequately compensated by damages. The Player therefore agrees that the Club shall
have the right, in addition to any oilier rights which the Club may possess, to enjoin him by
appropriate injunctive proceedings without first exhausting any other remedy which may be
available to the Club, from playing hockey for any other team and/or for any breach of any of the
other provisions of this SPC.

7.      The Player and the Club recognize and agree Unit the Player's participation in other sports
may impair or destroy his ability and skill as a hockey Player. Accordingly the Player agrees that
he will not during the period of this SPC or during any period when he is obligated under this
SPC to enter into a further SPC with the Club engage or participate in football, baseball, softball,
hockey, lacrosse, boxing, wrestling or other athletic sport without the written consent of the
Club, which consent will not be unreasonably withheld.

8.     (a)     The Club recognizes that the Player owns exclusive rights to his individual
personality, including his likeness. The Player recognizes that the Club owns exclusive rights to
its name, emblems and uniform, which the Player wears as a hockey Player for the Club.

       The Player hereby irrevocably grants to the Club during the period of this SPC and
during any period when he is obligated under this SPC to enter into a further SPC with the Club




Case: 21-50028        Doc# 33-1      Filed: 02/26/21      Entered: 02/26/21 11:11:00         Page 9 of
                                                 22                                                      9
the right to permit or authorize any firm, person or corporation to take and make use of any still
photographs, motion pictures or electronic (including television) images of himself in uniform
and agrees that thereafter all rights in such photographs, pictures and images (including the right
to identity him by name) shall belong to the Club exclusively for the purposes of telecasts, film
or video documentaries or features, advertisements and promotions of the Club’s games, use by
the media for reporlorial purposes, game programs, yearbooks, magazines and the like, and
purposes in which the focus is on the Club or game and not the individual Player.

        The Club hereby irrevocably grants to the Player during the period of this SPC and
thereafter the right to use the name of the Club (but not the emblem or uniform unless otherwise
agreed) to identify himself, truthfully, as a Player of the Club, past or present.

       All obligations and rights set forth in this Paragraph 8(a) shall be subject to modification
from time to time by the provisions of the CBA.

       (h)     The Player further agrees that during the period of this SPC and during any period
when he is obligated under this contract to enter into a further contract with the Club, he will not
make public appearances, participate in radio or television programs, or permit his picture to be
taken, or write or sponsor newspaper or magazine articles, or sponsor commercial products
without the written consent of the Club which consent shall not be unreasonably withheld.

9.      li is mutually agreed that the Club will not pay, and the Player will not accept from any
person, any bonus or anything of value for winning or otherwise attempting to affect the outcome
of any particular game or series of games except as authorized by the League By-Laws.

10.     The Player agrees he will not tamper with or enter into negotiations with any Player
under SPC or reservation to any Club of the League for or regarding such Player’s current or
future services, without the written consent of the Club with which such Player is connected
under penalty of a line to be imposed by the Commissioner of the League.

 11.    It is mutually agreed that the Club shall have the right to Assign or to Loan this SPC. and
the Player agrees to accept and be bound by such Assignment or Loan, and will faithfully
perform and carry out this SPC with the same purpose and effect as if it had been entered into by
the Player and such other club.

        It is further mutually agreed that in the event that this SPC is Assigned, or the Player’s
services are Loaned, to another club, the club shall by notice in writing delivered to the Player
advise the Player of the name and address of the club to which he has been Assigned or Loaned,
and specify the time and place of reporting. Jf the Player fails to report to such other club, he
may be suspended by such other club and no Paragraph 1 Salary shall be payable to him during
the period of such suspension.

12.     Default, If a Club defaults in the payment of any compensation to the Player provided for
in Ids SPC or fails to perform any other obligation under his SPC, the Player may, by notice in
writing to the Club and to the League and the NHL,PA, specify the nature of any and all defaults
and thereafter:




Case: 21-50028        Doc# 33-1      Filed: 02/26/21      Entered: 02/26/21 11:11:00          Page 10
                                               of 22                                                    10
       (a)     IT the Club fails to remedy the default within fourteen (14) days from receipt of
such notice, except as hereinafter provided in Paragraphs 12(b). (e) and (d), the SPC shall be
terminated, and, upon the date of such termination, all obligations of both parties shall cease,
except the obligation of the Club to pay the Player’s compensation to that date, provided,
however, that;

        (b)      the player hereby irrevocably offers the League an option to cure said default
within the seven (7) days next succeeding the fourteen (14) days within which the Club may cure
the default upon the condition that, in the event the League may accept this offer, the League
would then guarantee payment of that portion of the Player's compensation, as set forth in the
Player's SPC, as may become due for a period of twenty-one (21) days from receipt by the
League of any notice of default. The League may accept this offer by notification to the Player
and the NHLPA in writing of such acceptance and of its guarantee of said twenty-one (21) day
compensation period as soon as possible following receipt of notice of default from Player but in
no event later than fourteen (14) days following receipt of such notice. This offer will be deemed
rejected if not accepted as set forth above:

       (c)     said option may be assigned by the League to any other Club and, upon such
assignment, the assignee Club shall inure to all of the rights of and assume all obligations of the
League under this Paragraph 12;

        (d)    the Player further agrees that, if the League has given due notice as set forth in
Paragraph 12 (b), he will continue to perform all of his obligations under his SPC for the full
twenty-one (21) day period and, in the event the Club docs not cure the default within the
fourteen (14) day period, as set forth in subsection (a), the League, or any Club to which its
option has been assigned, may cure the default within the seven (7) days following the first
fourteen (14) days next succeeding receipt of notice of default; and

        (e)     the Club agrees if it does not cure the default within the fourteen (14) day period,
as set forth in Paragraph 12 (a) above, and the League, or an assignee Club, cures said default in
accordance with Paragraph 12 (b), (c) and (d) then, in such event, all rights and obligations of the
Club under this SPC shall be transferred to the League, or such assignee Club, provided,
however, that no obligation with respect to a default or defaults claimed to exist at the time of
notice of default, as provided above, but not specifically included and set forth in said notice
shall be assumed by the League or such assignee Club and the League or such assignee Club
shall have no liability with respect thereto.

        (f)     The Club and/or the League may dispute the Player’s assertion of a default
through an expedited arbitration proceeding in which case the Arbitrator shall be directed both to
hear and decide such case within fourteen (14) days of receipt of notice from the Player pursuant
to this Paragraph 12 absent a showing of good cause by the League and/or the Club as to why it
requires additional time in order to adequately investigate and try such case. In such event, it is
nonetheless the intention of the parties that the case be heard and decided as expeditiously as
possible. During the pendency of die Grievance concerning the existence of a defauil. the
Player's SPC shall remain in full force and effect.




Case: 21-50028        Doc# 33-1      Filed: 02/26/21      Entered: 02/26/21 11:11:00          Page 11
                                               of 22                                                    11
 13.    The Club, in addition lo other rights hereunder, ai its option, by written notice delivered
to the Player in accordance with Exhibit 3, may terminate this SPC on the following conditions:

         (a)    The Club shall offer the Player on Unconditional Waivers, either before or
promptly after the notice of intention to exercise the Ordinary Course Buy-Out option (herein
called '‘notice of termination”) is given.

       (b)     Termination pursuant to this Paragraph shall be effective upon receipt by the
Player of the notice of termination and the Player clearing Unconditional Waivers pursuant to
Paragraph 13(a) above.

       (c)     The notice of termination shall be effective if given in the form attached as CBA
Exhibit 20, with a copy to the NHLPA and Central Registry as follows:

               (i)    beginning the later of June 15 or forty-eight (48) hours after the
conclusion of the Stanley Cup Finals and ending at 5:00 p.m. New York time on June 30; and

                 (ii)   For Clubs who have Club or Player elected Salary Arbitration filings
pursuant to Article 12, within the forty-eight (48) hour period beginning on the third day
following the later of: (i) the Club's receipt of its last salary arbitration award; or (ii) settlement
of its last case (provided such award was received or such settlement occurred prior to 7:00 p.m.
New York time; awards or settlements that occurred or were received after 7:00 p.m. New York
time will be deemed to have occurred or received the following business day for purposes of this
provision),

        (d)    If the Club elects to terminate this SPC pursuant to this Paragraph 13, it shall be
obligated to pay lo the Player, in equal semi-monthly installments, to be paid in accordance with
the payroll payment schedule applicable to the Club’s Active Roster, over twice the remaining
term of the SPC (the "Buy-Out Period’'):

               (i)    if the Player is under 26 years of age at the time the termination is
effective, an amount equal to 1/3 of, or
                (iiJ   if the Player is 26 years of age or older ai the time the termination is
effective, an amount equal to 2/3 of the total fixed amount of the Player’s Paragraph 1 NHL
Salary, for the unexpired fixed-term of this SPC. reduced by any advance payment of Paragraph
1 Salary received by the Player prior to the date the termination is effective.

        (e)    Upon termination, the Player shall immediately be an Unrestricted Free Agent and
shall no longer be obligated to perform under this SPC.

      (1)    Waiver claim of Player by another Club shall pre-empt and relinquish Club’s
Ruy~-Out obligation, due to failure to clear Waivers.

        (g)    Clubs shall file their Buy-Out agreements, the form of which is attached hereto as
Exhibit 21, with Central Registry and the NHLPA within 24 hours of such agreements becoming
effective.




Case: 21-50028         Doc# 33-1      Filed: 02/26/21       Entered: 02/26/21 11:11:00          Page 12
                                                of 22                                                     12
14.    The Club may also terminate this SPC upon written notice to the Player (but only after
obtaining Waivers from ail other Clubs) if the Player shall at anytime:

        (a)     fail, refuse, or neglect to obey the Club’s rules governing training and conduct of
Players, if such failure, refusal or neglect should constitute a material breach of this SPC.

       (b)     fail, refuse or neglect to render his services hereunder or in any other manner
materially breach this SPC.

        In the event of termination under Paragraph 14 (a) or (b) the Player shall only be entitled
to compensation due to hint to the earlier of the date such-notice is personal!}' delivered to him or
the date such notice is e-rnailed to him.

        In the event this SPC is terminated by the Club while the Player is “away” with the Club
for the purpose of playing games the installment then falling due shall be paid on the first week­
day after the return ''home” of the Club.

15.     The [Payer further agrees that the Club may carry out and pul into effect any order or
ruling of the League or its Commissioner for his suspension or expulsion and that in the event of
suspension his Paragraph 1 Salary shall cease for the duration thereof and that in the event of
expulsion this SPC shall terminate forthwith.

16.     Except as otherwise provided in CBA Article 18. the Player agrees that, in the event of
his suspension without pay pursuant to any of the provisions of this SPC, there shall be deducted
from the Paragraph 1 Salary an amount equal to the exact proportion of such salary as the
number of days’ suspension bears to the total number of days of the Regular Season Games.

17.     If because of any condition arising from a state of war or other cause beyond the control
of the League or of the Club, it shall be deemed advisable by the League or the Club to suspend
or cease or reduce operations, then:

       (a)     in the event of suspension of operations, the Player shall be entitled only to the
proportion of Paragraph 1 Salary due at the date of suspension,
      (b)      in the event of cessation of operations, the Paragraph 1 Salary shall be
automatically canceled on the date of cessation, and

       (c)    in the event of reduction of operations, the Paragraph 1 Salary shall be replaced
by that mutually agreed upon between the Club and the Player, or, in the absence of mutual
agreement, by that determined by neutral arbitration.

18.     The Club and the Player severally and mutually promise and agree to be legally bound by
tire League Rules that affect any terms or conditions of employment of any Player and by any
Collective Bargaining Agreement that has been or may be entered into between the member
Clubs of the League and the NI1LPA. and by all of the terms and provisions thereof. This SPC is
entered into subject to the CBA between the NHL and the NHLPA and any provisions of this
SPC inconsistent with such CBA are superseded by the provisions of the CBA.




Case: 21-50028        Doc# 33-1       Filed: 02/26/21      Entered: 02/26/21 11:11:00          Page 13
                                                of 22                                                    13
        The Ckib and the Player further agree that in case of dispute between them, except as to
the compensation to be paid to the Player on a new SPC. the dispute shall be referred within one
year from the date it arose to the Commissioner of the League, as an arbitrator and his decision
shall be accepted as final by both parties, unless, and to extent that, other arbitration procedures
are provided in any Collective Bargaining Agreement between the member Clubs of the League
and the NHLPA to cover such dispute.

       The Club and the Player further agree that all fines imposed upon the Player under the
Playing Rules, or under the provisions of the League By-Laws, shall be deducted from the
Paragraph 1 Salary of the Player and be remitted by the Club to the NHL Players5 Emergency
Assistance Fund.

 19.    The. Club and the Player represent and warrant that there are no undisclosed agreements
of any kind, express or implied, oral or written and that there are no promises, undertakings,
representations, commitments, inducements, assurances of intent, supplements or understandings
of any kind between the Player or his Certified Agent and the Club that have not been disclosed
to the NHL, with regard to: (ij tiny consideration of any kind to be paid, furnished or made
available during the term of the SPC or thereafter; and/or (ii ) and future renegotiation, extension,
amendment or termination of this SPC.

20.    Capitalized terms shall have the meaning set forth in the CBA, to the extent not otherwise
defined in this SPC.

21.   Unless otherwise specified, the service of all notices pursuant to the provisions of the
SPC shall be effected in accordance with Exhibit 3 of the CBA.

22.    The parties agree that the rights provided herein and in the CBA and in any addendum
hereto and the promise of the Player to play hockey only with the Club, or such other club as
provided in Paragraphs 2, 11 and 12, and the Club’s right to take pictures of and to televise the
Player as provided in Paragraph 8 of this SPC have all been taken into consideration in
determining the Paragraph 1 Salary payable to the Player.

23.   It is severally and mutually agreed that this SPC and the CBA contain the entire
agreement between the parties and there arc no oral or written inducements, promises or
agreements except as provided herein.




Case: 21-50028        Doc# 33-1       Filed: 02/26/21      Entered: 02/26/21 11:11:00          Page 14
                                                of 22                                                    14
        In Witness Whereof, the parties have signed this _    __ day of __ _ _ _ _ A.D.20,




Witnesses:                                                     San Jose Sharks
                                                                         Club




                                                      525 W. Santa Clara SW San Jose, CA 95113
                                                                   Address of Club

By:




                                                       Doug Wilson, EVP and General Manager




                                                                    EvanderKane



                                                     S447_Isabel Place,^Vancouver. DC V6P 6R8
                                                              Home Address of Player




       I hereby certify that I have, at this date, received, examined and noted of record the
within SPC, and that it is in regular form.

Dated    ________     ; _ _________ , 20___        _____ __________________________
                                                           for flic National Hockey League

        Les parties ont par les presentes exprime leur volonte expresse que ce contrat soil redige
en anglais.

       The parties hereby state their expressed wish that this SPC be drafted in the English
language.




Case: 21-50028       Doc# 33-1       Filed: 02/26/21     Entered: 02/26/21 11:11:00          Page 15
                                               of 22                                                   15
                                       SAN JOSE SHARKS
                                        ADDENDUM “A”
                             ADDENDUM TO NATIONAL HOCKEY LEAGUE
                                 STANDARD PLAYER’S CONTRACT

This Addendum A is attached to and made part of that certain National Hockey League Standard Player's
Contract CSPC”) entered into by and between SAN JOSE SHARKS, LLC ("Club”) and EVANDER KANE
( ■'Player”). The SPC together with this Addendum constitute the ‘■Contract". Any capitalized terms not dc lined
herein shall have the meaning(s) as defined in the SPC. the current Collective Bargaining Agreement between
NHL and NHLPA. and/or the League Rules.

1. SIGNING BONUS:
 In consideration of the Player entering into and fully performing his obligations under this Contract, the Club
agrees to pay the Player the total sum of $12,000,000 (the ■‘Signing Bonus") payable in installments (each an
''installment”) and on the dates as specified in the following table:
        Season         Installment    Date
        20 IS-19       $3,000,000     July 1,2018
        2019-20        $2,000,000     July 1, 2019
        2020 21
             -         $3,000,000     July 1.2020
        2022-23        $2,000,000     July 1,2022
        2024-25        S2.000.000     July 1,2024


Notwithstanding the foregoing, if at any time during the term of this Contract. Player refuses to perform or
otherwise withholds his services from Club, or Player elects to voluntarily retire, or Player materially breaches
the Contract in any way, including by being injured in a contractually prohibited endeavor, the Club shall
immediately and automatically be relieved of any obligations whatsoever with respect to any unpaid portion of
the Signing Bonus, but only during the period of his refusal to perform, material breach, and/or voluntary
retirement. Any retirement as a result of illness or injury, with the exception of an injury sustained in the course
of Player's participation in an inherently dangerous activity (including without limitation, an injury sustained in
violation of Section 7 of the SPC). shall not be deemed refusal to perform, voluntary retirement, or material
breach of the Contract for purposes of calculating the Signing Bonus. Furthermore, any withholding of Flayer's
services in Hie course of a work-stoppage between the NHL and the MliLPA shall not be considered a refusal to
perform, voluntary retirement, or material breach of the Contract for purposes of this section.
If, during the term of the Contract, Player returns to play for Club after a period of refusal to perforin, material
breach, or voluntary retirement, Player will be entitled to begin receiving Installment payments in accordance
with the table above, based on the League Year of Player’s return to play and, in the event that no Installment
payment has been made in the League Year of the Player’s return to play, the Player shall be entitled to
payment of a portion of the scheduled Installment for the League Year in which he returns to play pro rated on
the basis of the formula set out in the paragraph below. The Club shall make any such payment within 1 5 days
of the Player's return to play.
In the event that Club has already paid any Installment to Player for a League Year during which he refuses to
perform or withholds his services from Club, or elects to retire, or materially breaches the Contract, Player
agrees he will be entitled, to keep only a portion of the applicable Installment equal to the product of multiplying
the applicable Installment by the ratio of number of days of performing services during the Regular Season


                                                                                                          Page 1 of 2




        Case: 21-50028         Doc# 33-1      Filed: 02/26/21      Entered: 02/26/21 11:11:00           Page 16
                                                        of 22                                                           16
prior to withholding services, retiring, or breaching the Contract to the totai number of days of the Regular
Season tor that League Year. Player shall immediately pay to Club any remaining Installment funds.
!'or purposes uj example only, if Player refused so perform, voluntarily retired, or otherwise materially
breached the Contract during the 2018-19 Regular Season and returned to play during that same season after
missing 60 days of the 2018-19 Regular Season (assuming 180 day season, Player has 120 days of
performance), then the Player would be entitled to 82,000,000.00.      83,000,000.00 x (120/180)/ ofthe 2018-
19 Installment and shall immediately repay Club $1,000,000.00. The Club would be obligated to make further
Installment payments in subsequent League Years.
h or purposes of further example, if Player is injured while engaging in cm inherently dangerous activity on
.lime 15, 2ul 9 and he returns to play 45 days after the commencement of the 2019-2020 Regular Season
(assuming ISO day Regular Season, Player has 135 days ofperformance), the Player would he entitled to
SI ptOO,000.00 [ ~ 82:000.000.00 x (135/180)] of the 2019-2020 Installment, which amount would be paid by the
Club within 15 days ofhis return to play. Player's entitlement to payments mack during 2018-2019 League
Year would not be affected. The Club would be obligated to make further Installment payments In subsequent
League Years.


2. MODIFIED NO-TRADE CLAUSE;
For the period beginning on July 1, 2018 and ending on June 30, 2025, the Club shall not trade the Player;
provided that for each of the 2018-19, 2019-20, 2020-21, 2021-22, 2022-23, 2023-24 and 2024-25 League
Years, the Player shall provide to the Club a written list of three (3) NHL. Member Clubs to which the Club may
trade the Player during the applicable League Year (the “Trade List”). For each such League Year, the Player
shall provide the Trade List via email, receipt acknowledgment requested, to the Club's then-current General
Manager or Assistant General Manager of record no later than 5:00 PM Pacific Time on June 30 of the
urnnediately preceding League Year. In the event the Player fails to provide the Trade List in a timely manner
for any such League Year, the most recently submitted Trade List shall remain in effect for such League Year.
If the Player never submits a Trade List, the Club shall have the right to trade the player to any NHL. Member
Club of its choosing.
3. MISCELLANEOUS
            a. Governing Law. This Contract will be governed and construed in accordance with the laws of the
State of California without regard to conflict of law principles. Subject to the League Rules, any and all actions
arising out of this Contract shall be instituted and maintained in a court of competent jurisdiction in Santa Clara
County, California.
            b. WHlitiolding, All paymems made under the Contract shall be in United States Dollars and shall
be subject to required withholdings pursuant to federal, state, local, and other applicable income tax laws,
regulations, and rulings and such withholdings or source deductions shall be made by the Club in accordance
with its then-current payroll policies and practices.


ACCEPTED AND AGREED TO;                                      ACCEPTED AND AGREED TO;



   Evander Kane                                                  Doug Wilson, General Manager
   Player                                                        for San Jose Sharks, IXC




                                                                                                        Page 2 of 2




       Case: 21-50028         Doc# 33-1      Filed: 02/26/21      Entered: 02/26/21 11:11:00         Page 17
                                                       of 22                                                          17
                                              EXHIBIT I
                                     STANDARD PRAYER'S CONTRACl


                                      IMPOR TANT NO TICE TO PLAYER


             Before signing this Suindard Player’s Contract (“SPC”) you should carefully examine n
     to be sure that all terms and conditions agreed upon have been incorporated herein, and if any
     has been omitted, you should insist upon having it inserted in the SPC before you sign.


                                                                                                           KhV25: Io am8 138

                                       NATIONAL HOCKEY LEAGUE
                                      STANDARD PLAYER’S CONTRACT
                                              (2013 FORM)

     BETWEEN                     San Jose Sharks
                                 Hereinafter called the “Club,” a member of the National Hockey
                                 League, hereinafter called the “League”

    AND                          Evander Kane______________
                                 hereinafter called the “Player”

                                                                     State/Province/Country

                                 of Vancouver                   in    BC             of CANADA

           In consideration of the respective obligations herein and hereby assumed, the parties to
    this SPC severally agree as follows:

    1.     The Club hereby employs the Player as a skilled hockey Player for the term of seven (7)
   League Year(s) commencing the later of July 1, 2018 or upon execution of this SPC and agrees.
   subject to the terms and conditions hereof, to pay the Player a salary of__________ US Dollars
   (S_________      )■




   2018/19:   Six Million Dollars........—............. -...............................................$6,000,000
   2019/20:   Six Million Dollars.......................... ................................................S6,000,000
   2020/21:   Three Million Dollars......... —............-......................-................... 53,000,000
   2021/22:   Seven Million Dollars----------------------------                                             $7,000,000
   2022/23:   Five Million Dollars...........................................                               $5,000,000
   2023/24:   Six Million Dollars..........................................................................56,000,000
   2024/25:   Four Million Dollars................... -................................................ —54,000,000




Case: 21-50028           Doc# 33-1           Filed: 02/26/21               Entered: 02/26/21 11:11:00                    Page 18
                                                       of 22                                                                       18
          following [he dams of reporting, whichever is hucr (provided dim the pay period shall not dose
          more than three (.') day s prior to payroll dates): provided, however, that if the Player is not in the
          employ of the Club for the whole period of the Club's NHL Regular Season Games, then he shall
          receive only pan of such Paragraph I Salary in the ratio of the number of days of actual
          employment to the number of day s of the NHL Regular Season.

         And it is further mutually agreed that if the SPC ami rights to the services of the Player are
         Loaned or otherwise transferred to a dub in another league, the Player shall only be paid at an
         annual salary rate of

         :01ii-']9:               N.-A                 Dollars........... -...........................—in the A.HL
         201'■>.'20:             _N'A                  Dollars......................-............—in tits AHl
         202001:                 JiiA                _ Dollars........................................... in the AHL
         2021 GO.                "N'A                  Dollars...........................................in the AHL
         2022 GOv                 N'A                _Doi!rirs...................................               in the AHL
         2022.20.                 NLA                  Dollars........... .—...........-............. in the AHL
         2024:25.                 NVA                  Dollars...............................                       in the AHL

         2       The Player -agrees to give his services and to play hockey in all NHL Games, /Ml Star
         Games. International Hockey Games and Rshtbition Games to the best of his ability under the
         direction and control of the Club in accordance with the provisions hereof.

                  The Player further agrees.

                (a)    to report to his Club's Training Camp at the lime and place fixed by the Club, in
         good physical condition.

                 (b)     to keep himself in good physical condition at all times during (lie season,
                                                                                                                                                          -   I
                (c)     to give his best services to the Club and to play hockey only for the Club unless
         his SPC is Assigned. Loaned or tenmnnied by ihe Club,

                (d)     to co-operate with the Club and participate in any and all reasonable promotional
        activnies of the Club which will in the opinion of the Club promote the welfare of the Club and
        to cooperate in the promotion of (he League and professional hockey gemually.

                (e)      to conduct himself an and off the rink according to the highest standards of
        honesty, morality, fair play and sportsmanship, ami to refrain from conduct cleirimema! to the
        best interest of the Club, the League or professional hockey generally.

        T       In order that the Player shall be lit and in proper condition for the performance of his
        duties ns required by this St’C and the Agreement, the Pinyor auices to repon for practice- ai such
        time anti place us the Club may reasonably designate and participate in such F.xhibition Games
        as may be arranged by the Club.

                  The Cub iray fuun lime to lime diii.ug the la'iitim i-.incc ol Lius SPC establish re.ison.ible
        i i.des governing the aitiiluei a ml conditioning ui the I’kiyer . and such tetisotutble titles shall lotm
        rutt ol till.'. SIT and the Agreement as fully as if herein v. riltcii. Fo; violation of any such itilcs
                                                                                                                            UHL CENTRAL RESiS
                                                                                                                                                              i
                                                                                                                                                  m
                                                                                                                                                ■
                                                                                                                                                *41
                                                                                                                                                  r
                                                                                                                                                     H.       fy

                                                                                                                                                lllfs§@
                                                                                                                                                Sit


Case: 21-50028         Doc# 33-1             Filed: 02/26/21                    Entered: 02/26/21 11:11:00                             Page 19
                                                       of 22                                                                                                       19
IS




                                                                                               A.D.20 /$ .
                   In Witness Whereof, the parties have signed this




           Witnesses:                                                    S;m Jose Sharks
                                                                                   Club




                                                                525 W, Santa Clara St., San Jose, C.A 95113
                                                                             Address of Club

           By;




                                                                 Doug Wiijon, EVP and General Manager




                                                               Sdd? Isabel Place, Vancouver, BC V6P 6RS
                                                                         Home Address ol'Plaver




                 i herein' certily that I have, at this date, receivecj, examined and noted oQ-gsoiriohc
          within SPC. and that ii isjn retitilar form.              Jt&B.
                                2 5 2018           20
                                                               !#■
          Dated
                                                                      fortlVj Natiamd I lockev Leaiu

                 Les parties ont par les presenters exprime leur volonte expres.se que ce eontnu soil redtge
          en anglais.

                 The ptirties hereby state their expressed wish that this SPC’ he drailed in the hngiish
          lamuraae.




                                                                                                  HHL CENTRAL REGISTRY

                                                                                                  iMftV24' ISah 11: 4S




     Case: 21-50028       Doc# 33-1         Filed: 02/26/21           Entered: 02/26/21 11:11:00               Page 20
                                                      of 22                                                              20
                                                               SAN JOSE SHARKS'
                                                                ADDENDUM "A"
                                                     ADDENDUM TO NATIONAL HOOKEY I.CACl'E
                                                         STAND.AUP ELAVER'S CONTRACi'

           !:»> SJJcnaum A js umiciicd m and niiuic pan uf'.lim ccnam Noliomil I Inclxy l.cafiisc Siandanl playsr's
          svmtatt I ’.SPC") enleicii imn i\v and |<fisu-cflSAN JOSE SHARKS, LI.C rCitm'l and EVaNDICR KANE
                      The SPC wiictiicr with lids Addendum cpiwiSuhc die "Comraci", Any capiialized terms not defined
          iiLTCW shnl) have the mcaningis) as defined in the KPC. the current Collective Bargaining Agreement betv.cen
          Kill, and NHLI’A. and'nr the f.eyguc Rules.

          I. SIGNING BONTS:
          In ci lasidemusn of the I’ia.vcr eniemig into and fully performing his obligations under this Cordracl. the Club
          ueices m pay the Fla; cr the ioial sum of S12.!lf)ft.ft0!l (ill: "Signing Bonus'') payable in installments (each an
          •'Ir.Malimenf i and or, the. dates as specified m the lollov-itm table
                     Senson                 IniugHnieni            Bale
                    30 IK-19               S3.000.1)00            July 1.2018
                    ZOP'-TD                Sl-Of'lUinO            July 1.2019
                     2020-3)               S3.000.000             July 1.2020
                    2(02-25                so.ooo.ooo             July 1.2022
                     2024-35               S2.(Ull'U)u<)           July 1,2024


         Nm-.i.'ilhsumdmg the foregoing, if at any time during the term of this Contract. Player refuses to perform or
         olhern ise withholds his services from Club, or Flayer elects to voluntarily retire, or Flayer materially branches
         the Conuric! in .my way', including by being injured in a comrnctually prohibited endeavor, the Club shall
         mimed lately and auiomaiically be relieved of any obligations whatsoever with respect to any unpaid portion of
         the Signing Bonus, but only during the period of his refusal to perform, material breach, and,'or voluntary
         retirement Any retirement as a result of illnefu. or injury, with the exception of an injury sustained in the course
         of Player's participation in an inherently dangerous activity (including without limitation, an injury sustained in
         i iohtum of Section 7 i.ifilie SPC). shall not be deemed refusal to perform, voluntary retirement, or material
         breach of the Contract for purposes of calculating Lite Signing Bonus. Ftirthenuarc. any withholding of player's
         services in the course of a work-stoppage between the NHL and the N MI-PA shall not be considered a lefusa! to
         perform, voluntary retirement, or material breach of the Contract far purposes of this section.
          if. during die lenn ufthe Contract, Flayer rclurns In play for Club tifier a period of refusal to perform, mateiial
          bieuch. or voluntary retirement. Flayer will he entitled to begin receiving Installment payments in accordance
            iilt tin.- i.il'fty r)bo>-1:. h;rM3 J . t;i flu.- I           Vte.sf ?>!* Plus et1'; return It* pl:iy j»mJ. in the event ihsu no Inst tillniecni
         rn.'*nivrnt luiy been m;uic in ibc LvidUtie Vc.’.j *.i! ihc Pla\cr > return 5c? nluy, the tMu^er rlmli be entitled so
         pin mens of a p.mion i>! (ite •.cheiluk-J !rs<titllnv-'tjt lur the League Year in v/hleh he returnr: so pins pro rjie.1 on
         tlie basis ul the forcmiln set mti in the pnrugrnph bekn'-. 'Hie Club .stuilI make um such paymenl within 15 d;t\,s
         nl'ilie TMnyer'f- return m piny.
         in the event that Club bus nhvads paid any Installmem 10 Player lor a League Year during which lie refuse* to
         perform m withhoWs h:s services from Club, or clecls to rctiie, or tmttcrtnlly breadics the Contract* Pbver
         agmes Ik* will be ciunk-d to keep only :i pariinn of UicappHeahle Instiillnicni eqtiul to the product ol muinphmg
         liie .ippliouhle lio tellmem by live ratio of number of d.iys «rperforming services- cUu inn. die Regular Season


                                                                                                                                                   Page 1 of2




                                                                                                                                                  NHL CENTRAL REGISTRY

                                                                                                                                                    Mfi V24J IBah 11:4?


Case: 21-50028              Doc# 33-1                             Filed: 02/26/21                       Entered: 02/26/21 11:11:00                              Page 21
                                                                            of 22                                                                                         21
        prior to wiihholdirm services, retiring, or breaching the Contract to the total number of days of the Regular
        Season tor that League Yenr. Player shall immediately pay io Club any remaining Installment funds.
       For purposes of example only, ifPlayer rejused to per/bm. voluntarily retimi or otherwise materially
       breached die Contract during the 20!$-19 Regular Reas on and returned to play during that same season after
       missing 60 days of the 2018-19 Regular Season (assuming JfiO day season. Player huv 120 days of
       pafonmuwei. then the Player would he entitled to S2M0M0 00. f- Si.OOO.OOO 0(1.x 1120:18(1)] of the 2018-
       19 Installment and shall immediately repay Club SI,000.000.00. The Club would be obligated to make further
       Installment payments in subs ei/iwin League Years.
        Tor pimpow’: of further example, if Player is injured while engaging in an inherently dangerous activity on
        htne IS 20J 9 and he returns to piny 45 days after the commencement of the 2019-2020 Regular Seiisim
       i assuming 180 day Regular Season. Player has 135 days ofperformance,k the Player would be entitled to
       81 500.0W.ll(/ f = $2,000.1100 0(1 X 1135 'l80)j of the 2019-202(1 Installment, which amount would be paid by the
       c 'lab within 15 days o f his return to play Pla\ er ’.v entitlement to payments made during 21)18-2019 League
       Year u ouhi not he affected The Club would be obligated to make further Installment payments in subsequent
       / eagite i'ears.


       2. .MODIFIED NO-TKADE CLAUSE:
       1 or the period beginning cm July 1. 2Ui S and ending on June 30, 2025, the Club shall not trade the Player:
      provided that for each of the 201JJ-19. 2010-20, 2020-21,2021-22,2022-23. 2023-24 and 2024-25 League
       S'ears, the Player shall provide to the Club a written list of three ('3) NHL Member Clubs to which the Club may
      trade the Player during the applicable League Year (the 'Trade List”)- For each such League Year, the Player
      shall provide the Trade List via email, receipt acknowledgment requested, to the Club's then-cnn'ent General
      Manager or Assistant Genera) .Manager ofrecord no litter than 5:00 PM Pacific Time on June 30 of the
      immediateh preceding League Year, In the event the Player fails to provide the Trade List in a timely manner
      for any such League Year, the most recently submitted Trade List shall remain in effect for such League Year,
      If the Player never submits a Trade List, the Club shall have the right to trade the player to any NHL Member
      Club of its choosing.
      3. MISCELLANEOUS
                  a. Gmcrninii Law. This Contract will he governed and construed in accordance with the laws of the
      State of Cttlifomia without regard to cunllict of law principles. Subject to the League Rules, any and all actions
      arising out of this Contract shall be instituted and maintained in a court of competent jurisdiction in Santa Clara
      County. California.
                  b. Withholding. All payments made under the Contract shall be in United Slates Dollars and shall
      be .subject to required withholdings pursuant to federal, state, local, and other applicable income ta\ laws,
      regulations, and rulings and such withholdings or source deductions shall be made by the Club in accordance
      with its then-current payroll policies and practices.


      ACCEPTED AND AGREED TO:                                      ACCEPTED AND AGREED TO:




                                                                       Doug WitsoiwKieneral Manager
                                                                       for Sim Jose Sharks, LLC




                                                                                                     NHL CENftotEBE&JSTRY




Case: 21-50028         Doc# 33-1          Filed: 02/26/21            Entered: 02/26/21 11:11:00                    Page 22
                                                    of 22                                                                    22
